 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:89-cr-00062 WBS GGH
12                      Plaintiff/Respondent,
13          v.                                        ORDER
14   MICHAEL L. MONTALVO,
15                      Defendant/Movant.
16

17          Defendant, a federal prisoner proceeding through counsel, has filed a motion to correct or

18   reduce a sentence pursuant to Fed. R. Crim. P. 35(b). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 27, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Defendant has filed

23   objections to the findings and recommendations. ECF No. 1150.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   ////

27   ////

28   ////
                                                      1
 1   court finds the findings and recommendations to be supported by the record and by proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed August 27, 2019 are adopted in full;

 5          2. Defendant’s motion to correct or reduce a sentence pursuant to Fed. R. Crim. P. 35(b)

 6   (ECF No. 1143) is DENIED.

 7   Dated: October 9, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
